DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention II in the reply filed on 11/01/2022 is acknowledged. Election was made with traverse. However, applicant’s arguments are not persuasive as it appears applicant arguments are geared towards species restriction but the office made a product and a process restriction (see office action dated 9/02/2022). Thus, restriction will be maintained and non-elected Invention I (claim 1 and 2) need to be canceled for allowance.


Allowable Subject Matter
Claims 3-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…successively forming a pad oxide layer and a silicon nitride layer on a substrate, which comprises a first-type semiconductor layer serving as a well region; etching the silicon nitride layer by use of a photolithography mask layer as a mask to separate the silicon nitride layer into a plurality of segments, wherein the plurality of segments of the silicon nitride layer has a distribution direction consistent with a width direction of a channel region of the semiconductor device; forming an oxide layer on the semiconductor device, which is obtained after the silicon nitride layer is etched, by using a thermal growth field oxygen process, and removing the silicon nitride layer and the oxide layer; forming a gate structure on the first-type semiconductor layer after removing the photolithography mask layer, the oxide layer, and the silicon nitride layer, wherein the gate structure comprises a gate oxide layer and a polysilicon layer; and forming a second-type doped region on the semiconductor device, and forming the channel region in the first-type semiconductor layer, wherein the channel region at least separates the second-type doped region into a first second-type doped region and a second second-type doped region”.
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge do not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of claim 3 in its entirety (the individual limitations may be found but not in combination with proper motivation). Hence, claim 3 is allowable. The depended claims are allowed for their dependency to claim 3.
The most relevant prior art Jung et al. (US patent 7,825,438 B1), (specifically fig. 6a-6b and related text) and Ra (US patent 5,879,978), (specifically fig. 4a-4e and related text), disclose some limitations of the claimed invention as Jung and Ra both teach some processing steps of making a device with a contoured channel but do teach all the processing steps as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828